JUSTICE COATS,
dissenting.
1 38 Largely for the reasons outlined in my separate opinion in Damiel v. City of Colorado Springs, 2014 CO 34, ¶¶ 85-49, 327 P.3d 891 (Coats, J., concurring), also announced today, I disagree with the majority's understanding of the terms "public" and "facility," as those terms are used in the Colorado Governmental Immunity Act, as well as the majority's framework for assessing whether a public facility is "located in any park or recreation area maintained by a public entity." Because I further believe that when considered under a proper interpretation of the Act, the record below does not support a finding that either the zip line or the playground in question constitutes a "public facility" at all, much less one "located in a park *1025or recreation area maintained by a public entity," I would reverse the judgment of the court of appeals. I therefore respectfully dissent.
189 I understand the majority to reason that although the zip line on which the child was playing in this case is not itself a facility, the entire collection of playground equipment making up the playground qualifies as a public facility and the land underneath the playground qualifies as a recreation area maintained by a public entity; and therefore a dangerous condition of the zip line would constitute a "dangerous condition of any ... public facility located in any park or reere-ation area maintained by a public entity," for which sovereign immunity is waived by seetion 24-10-106(1)(e), CRS. (2018). Al though I consider the majority's "public facility" analysis misguided, even if it were correct, I believe the majority's conclusion would still fail, for the overriding reason that nothing in the record suggests the school playground in which the zip line was located was designated, operated, or maintained as a park or recreation area by the school district, in a manner prescribed by statute.
"40 As I indicated in my coneurring opinion in Damiel, I consider it manifest that a "recreation area maintained by a public entity," just as a "park," refers only to those areas designated and maintained by a public entity as a recreation area, as permitted by statute or the provisions of the entity's own regulations governing the creation, operation, and maintenance of such areas. Article 7 of title 29, entitled "Recreational Facilities Districts," authorizes any "city, town, village, county, metropolitan recreational district, or park and recreation district organized under article 1 of title 82, C.R.S.," as well as "any school district," to "aequire, sell, own, exchange, and operate public recreation facilities, open space and parklands, playgrounds, and television relay and translator facilities." §§ 29-7-101(1), -102(1), C.R.S. (2018). In addition, school districts are statutorily singled out as being authorized to "operate a system of public recreation and playgrounds and television relay translator facilities." § 29-7-102(1). Beyond all these powers conferred on school districts, a school district is capable of acquiring the status of "special district" as defined in section 20-21-101(1)(g), C.R.S. (2018), that is "[a] special district organized under article 1 of title 32, C.R.S., which provides park or recreation facilities or programs pursuant to the district's service plan, which facilities or programs are open to public use," § 29-21-101(1)(g)(T).
141 Although school districts are clearly public entities, as to which sovereign immunity was statutorily reinstated by the Act, unlike public hospitals, jails, or correctional, water, gas, sanitation, electrical, power, or swimming facilities, schools are not among those public institutions or facilities as to the very operation and maintenance of which immunity is waived. See $ 24-10-106. Rather, sovereign immunity for school districts appears to be waived only to the extent that one of the "dangerous condition" waivers of the Act, such as the waiver for dangerous conditions of a public building, a sidewalk, or a public facility of a park or recreation area, could be found applicable. See id. Perhaps because of their funding through a unique dual state/local taxation system, see State v. Lobato, 2013 CO 30, ¶¶ 25-28, 304 P.8d 1132; Bd. of Cnty. Comm'rs v. State, 203 P.3d 519, 527-28 (Colo.2009), school districts, as compared with other public entities, are clearly singled out for different treatment by the Act, see, eg., § 24-10-115(8), C.R.S. (2018) (authorizing all public entities "except the state and school districts" to establish insurance reserve funds but mandating that school districts do so).
1 42 With regard to the park-or-reereation-area waiver at issue in this case, see § 24-10-106(1)(e), although the school district would have been statutorily authorized to do so, nothing in the record suggests that it operated the school playground in question as part of a system of "public recreation and playgrounds," provided "pursuant to the district's service plan, which facilities or programs are open to public use," see §§ 29-7-102(1), -101(g). Unlike a community gymnasium, or swimming pool, or recreation center, for example, operated by a school district for public use, the record appears to indicate that the playground in question was simply a *1026portion of a public school ground, provided for the use of school children in conjunction with their matriculation at a public school. Whether or not there was evidence that members of the public were barred from the area when not being used by the school, see maj. op. 1 28, is hardly relevant to the question whether the playground qualified as either a public facility or a park or recreation area.
1 43 Finally, with regard to the majority's public-facility analysis, as I indicated in my alternate opinion in Daniel, I disagree with the majority's understanding of the Act's use of both "facility" and "public." I do not agree with, and in fact find extremely unmanageable, the majority's scheme distinguishing those man-made objects qualifying as facilities from those not so qualifying, and instead I would find the zip line itself to be a facility simply because (like the swing set example used in the 1968 Legislative Council Report, see Colo. Legislative Council, Report to the Colorado General Assembly: Governmental Liability in Colorado, Research Publication No. 134 at 140 (1968)) it was a man-made rather than natural object. As I also indicated in my opinion in Daniel, however, I would not find a definition of the term "public" devised by this court in assessing whether a particular water facility was a "public water facility" meaningful in determining whether a facility of a park or recreation area is a "public facility"; and in any event, I would not find that the school playground in this case, whether or not accessible to the public, to be for the benefit of the public. In the context of a park or recreation area, I think instead that a "public facility" refers to a facility that is for the use and enjoyment of the public in general, or as the statutes governing a school district's authorization "to operate a system of public recreation and playgrounds" put it, "facilities and programs [that] are open to the public." See §§ 29-7-102(1), -101(g)(D).
4 44 Because I would therefore reverse the judgment of the court of appeals and order reinstatement of the district court's summary judgment, I respectfully dissent.
I am authorized to state that JUSTICE EID joins in this dissent.